                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF WISCONSIN


JARROD N. GANT,

                       Plaintiff,

               v.                                            Case No. 20-C-298

CAPT. VANLANEN,

                       Defendant.


                                    SCREENING ORDER


       Plaintiff Jarrod Gant, who is currently serving a state prison sentence at Green Bay

Correctional Institution and representing himself, filed a complaint under 42 U.S.C. § 1983,

alleging that his civil rights were violated. This matter comes before the court on Plaintiff’s

motion for leave to proceed without prepaying the full filing fee and to screen the complaint.

              MOTION TO PROCEED WITHOUT PREPAYMENT OF THE FILING FEE

       Plaintiff has requested leave to proceed without prepayment of the full filing fee (in forma

pauperis). A prisoner plaintiff proceeding in forma pauperis is required to pay the full amount of

the $350.00 filing fee over time. See 28 U.S.C. § 1915(b)(1). Plaintiff has filed a certified copy

of his prison trust account statement for the six-month period immediately preceding the filing of

his complaint, as required under 28 U.S.C. § 1915(a)(2). On March 6, 2020, the court waived the

initial partial filing fee and advised Plaintiff that he must notify the court within 21 days if he

wishes to voluntarily dismiss the action. To date, Plaintiff has not indicated that he wishes to

voluntarily dismiss this action. Therefore, the court will grant Plaintiff’s motion for leave to

proceed without prepaying the filing fee and will screen the complaint.
                                SCREENING OF THE COMPLAINT

       The court is required to screen complaints brought by prisoners seeking relief against a

governmental entity or officer or employee of a governmental entity. 28 U.S.C. § 1915A(a). The

court must dismiss a complaint or portion thereof if the prisoner has raised claims that are legally

“frivolous or malicious,” that fail to state a claim upon which relief may be granted, or that seek

monetary relief from a defendant who is immune from such relief. 28 U.S.C. § 1915A(b). A

claim is legally frivolous when it lacks an arguable basis either in law or in fact. Denton v.

Hernandez, 504 U.S. 25, 31 (1992); Neitzke v. Williams, 490 U.S. 319, 325 (1989); Hutchinson

ex rel. Baker v. Spink, 126 F.3d 895, 900 (7th Cir. 1997).

       To state a cognizable claim under the federal notice pleading system, Plaintiff is required

to provide a “short and plain statement of the claim showing that [he] is entitled to relief.” Fed.

R. Civ. P. 8(a)(2). The complaint must contain sufficient factual matter “that is plausible on its

face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S.

544, 570 (2007)). The court accepts the factual allegations as true and liberally construes them in

the plaintiff’s favor. Turley v. Rednour, 729 F.3d 645, 651 (7th Cir. 2013). Nevertheless, the

complaint’s allegations “must be enough to raise a right to relief above the speculative level.”

Twombly, 550 U.S. at 555 (citation omitted).

                               ALLEGATIONS OF THE COMPLAINT

       Plaintiff alleges that on November 27, 2019, he was escorted to the Restrictive Housing

Unit (RHU) for disruptive behavior, disobeying orders, disrespect, and threats to staff. Upon

arrival to RHU, Plaintiff was placed on three security precaution restrictions: “bag meal, back of

cell/kneel, and two man escort.” Dkt. No. 1 at 3. Plaintiff claims Defendant, the RHU supervisor,




                                                 2
authorized these restrictions due to Plaintiff’s alleged threats to staff and ordered that the

restrictions be in place for thirty days.

        On December 9, 2019, Lieutenant Wickman conducted a hearing regarding Plaintiff’s

Conduct Report No. 00065807. Wickman found Plaintiff guilty of disobeying orders, disruptive

behavior, and disrespect but not guilty of threatening staff. Plaintiff received thirty days of

disciplinary separation. Plaintiff claims the restrictions imposed by Defendant were not removed

from his cell door after he was found not guilty of threatening staff. He alleges he made multiple

requests to remove the restrictions from his cell door, but Defendant did not respond to the

requests. He remained on the restrictions from December 9, 2019 through December 19, 2019.

                                      THE COURT’S ANALYSIS

        Plaintiff alleges Defendant violated his Eighth Amendment right to be free from cruel and

unusual punishment because the restrictions were imposed after he was found not guilty of

threatening staff. “To state a claim for relief under 42 U.S.C. § 1983, a plaintiff must allege that

he or she was deprived of a right secured by the Constitution or the laws of the United States, and

that this deprivation occurred at the hands of a person or persons acting under the color of state

law.” D.S. v. E. Porter Cty. Sch. Corp., 799 F.3d 793, 798 (7th Cir. 2015) (citing Buchanan–

Moore v. Cty. of Milwaukee, 570 F.3d 824, 827 (7th Cir. 2009)). As an initial matter, Plaintiff

does not allege that Defendant knew of or received Plaintiff’s multiple requests to remove the

restrictions. See Zimmerman v. Tribble, 226 F.3d 568, 574 (7th Cir. 2000) (to establish liability

under § 1983, the complaint must contain allegations that an individual personally caused or

participated in a constitutional deprivation). Even if Plaintiff alleged sufficient facts to show

personal involvement, Plaintiff has failed to state an Eighth Amendment claim upon which relief

can be granted.



                                                 3
       To state an Eighth Amendment claim based on conditions of confinement, the conditions

must result in unquestioned and serious deprivations of basic human needs or deprive the inmate

of the minimal civilized nature of life’s necessities. See Rhodes v. Chapman, 452 U.S. 337, 346–

47 (1981). Plaintiff does not allege that the restrictions imposed denied him of the “minimal

civilized measure of life’s necessities,” such as adequate food, clothing, shelter, medical care, or

safety while the restrictions were in place. Higgason v. Farley, 83 F.3d 807, 809 (7th Cir. 1996).

Because the complaint contains no allegations that Defendant subjected Plaintiff to

unconstitutional conditions of confinement, Plaintiff has failed to state a claim upon which relief

can be granted. Plaintiff has provided no arguable basis for relief, having failed to make any

rational argument in law or fact to support his claims. See House v. Belford, 956 F.2d 711, 720

(7th Cir. 1992) (quoting Williams v. Faulkner, 837 F.2d 304, 308 (7th Cir. 1988), aff'd sub nom.

Neitzke v. Williams, 490 U.S. 319 (1989)).

       IT IS THEREFORE ORDERED that Plaintiff’s motion for leave to proceed in forma

pauperis (Dkt. No. 4) is GRANTED.

       IT IS FURTHER ORDERED that this action is DISMISSED pursuant to 28

U.S.C. §§ 1915(e)(2)(B) and 1915A(b)(1) for failure to state a claim.

       IT IS FURTHER ORDERED that the Clerk of Court document that this inmate has

incurred a “strike” under 28 U.S.C. §1915(g).

       IT IS FURTHER ORDERED that the agency having custody of the prisoner shall collect

from his institution trust account the $350.00 balance of the filing fee by collecting monthly

payments from Plaintiff’s prison trust account in an amount equal to 20% of the preceding

month’s income credited to the prisoner’s trust account and forwarding payments to the Clerk of

Court each time the amount in the account exceeds $10 in accordance with 28 U.S.C.



                                                 4
§ 1915(b)(2). The payments shall be clearly identified by the case name and number assigned to

this action. If Plaintiff is transferred to another institution, the transferring institution shall

forward a copy of this Order along with Plaintiff’s remaining balance to the receiving institution.

        IT IS FURTHER ORDERED that the Clerk of Court enter judgment accordingly.

        Dated at Green Bay, Wisconsin this 31st             day of March, 2020.

                                                          s/ William C. Griesbach
                                                          William C. Griesbach, District Judge
                                                          United States District Court - WIED

 This order and the judgment to follow are final. Plaintiff may appeal this court’s decision to the Court
 of Appeals for the Seventh Circuit by filing in this court a notice of appeal within 30 days of the entry
 of judgment. See Fed. R. App. P. 3, 4. This court may extend this deadline if a party timely requests an
 extension and shows good cause or excusable neglect for not being able to meet the 30-day deadline.
 See Fed. R. App. P. 4(a)(5)(A). If Plaintiff appeals, he will be liable for the $505.00 appellate filing fee
 regardless of the appeal’s outcome. If Plaintiff seeks leave to proceed in forma pauperis on appeal, he
 must file a motion for leave to proceed in forma pauperis with this court. See Fed. R. App. P. 24(a)(1).
 Plaintiff may be assessed another “strike” by the Court of Appeals if his appeal is found to be non-
 meritorious. See 28 U.S.C. § 1915(g). If Plaintiff accumulates three strikes, he will not be able to file
 an action in federal court (except as a petition for habeas corpus relief) without prepaying the filing fee
 unless he demonstrates that he is in imminent danger of serous physical injury. Id.

 Under certain circumstances, a party may ask this court to alter or amend its judgment under Federal
 Rule of Civil Procedure 59(e) or ask for relief from judgment under Federal Rule of Civil Procedure
 60(b). Any motion under Federal Rule of Civil Procedure 59(e) must be filed within 28 days of the
 entry of judgment. Any motion under Federal Rule of Civil Procedure 60(b) must be filed within a
 reasonable time, generally no more than one year after the entry of judgment. The court cannot extend
 these deadlines. See Fed. R. Civ. P. 6(b)(2).

 A party is expected to closely review all applicable rules and determine, what, if any, further action is
 appropriate in a case.




                                                      5
